DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17-20, 23-28, 30-34 and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modi et al. (2016/0189496).
As per claim 14, Modi et al. disclose a sensor device (figure 1A-1C) of a plurality of sensor devices (71, 72) disposed on a plurality of panes in form of window glass (114, figure 1A) of a window (100, paragraphs 0041-0042), wherein the sensor device comprises:
one or more processors (64, figure 6); and
memory (65) storing instructions that, when executed by the one or more processors, cause the sensor device to:
determine a status (open/close, lock/unlock, environmental) of at least one pane of the plurality of panes (paragraph 0114); and
send, based on the status of the at least one pane and to a computing device (20, 73, 74 and 76, figures 5 and 7), an indication of the status (light and audio output, paragraphs 0093-0094) of the at least one pane (paragraphs 0044, 0062, 0065, 0081, 0093, 0096-0097).
As per claim 15, Modi et al. disclose the instructions that, when executed, cause the sensor device to determine the status of the at least one pane cause the sensor device to determine a change in the status of the at least one pane; and
wherein the sending the indication of the status is based on the change in the status (figures 4A-4B, paragraphs 0026, 0068- and 0096-0097).
As per claim 17, Modi et al. disclose the plurality of panes of the window is a subset of all panes of the window (jalousie/louver) in a form of window treatment (108), wherein window treatment may be a shade (roller shade, Roman shades, and the like), horizontal blinds, vertical blinds (figures 1A-1C, paragraphs 0043).
As per claim 18, Modi et al. disclose sensor device comprises at least one a motion sensor (paragraphs 0042-0044).
As per claim 19, Modi et al. disclose the indication of the status of the at least one pane comprises an indication of at least one of a closed state, an open state, a moving state, a non-moving state, or an angle of the at least one pane (see abstract and paragraphs 0040, 0043 and 0047).
As per claims 1-13, the method claims 1-13 are essentially the same in scope as system claims 14-15 and 17-19 above and are rejected similarly.
As per claims 20, Modi et al. disclose a computing device in a form of sensor (71, 72, figures 1A-1C and 6) comprising:
one or more processors (64, figure 6); and
memory (65) storing instructions that, when executed by the one or more processors, cause the computing device to:
receive, from at least one sensor device (61) of a plurality of sensor devices disposed on a plurality of panes of a window (100), an indication of a status of at least one pane of the plurality of panes (paragraphs 0041-0042); and
determine, based at least on the status of the at least one pane, a status of the window (paragraph 0114).
As per claim 23, refer to claim 19 above.
As per claim 24-25, refer to claim 14 above.
As per claims 26-28, 30-34 and 36-38, refer co claims 14-15 and 17-19 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. in view of Singh (US 10,089,851).
As per claim 16, Modi et al. discloses the limitations of claim 16, as claimed. Singh discloses a glass break detector (120, 300, 400, figures 1-5, col. 6, lines 5-18) disposed on at least one more glass panes (110,115) of window (105), the detector comprises a glass break detector (405, figure 4) coupled to a sensor (415) and a low power wake-up circuit (410), wherein glass break detector, when executed, further cause the sensor device to switch, based on the change in the status of the at least one pane, from a first mode (steeping mode) to a second mode (awake mode), wherein the first mode is associated with saving power; and wherein the instructions that, when executed, cause the sensor device to send the indication of the status of the at least one pane comprise cause the sensor device to send the indication of the status of the at least one pane in the second mode (col. 7, lines 29-47 and col. 8, lines 15-64). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the glass break detector as taught by Singh in the system as disclosed Modi et al. by for the purpose of switching between awake mode and sleeping mode in response to the sensor detecting alarm event in order to prolong the power of the glass break sensor.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. in view of Hu (US 2019/0292815).
As per claims 21-22, Modi et al. disclose the instant claimed invention except for the instructions, when executed, further cause the computing device to send a request for the indication of the status of the at least one pane based on determining that the at least one sensor device is associated with the window. Hu discloses a system and method for controlling a lock comprises at least one processor in communication with the storage device for storing a set of instructions, wherein when executing the instructions, the at least one processor being configured to cause the system to obtain a request to close a lock such that the lock is in a locked status, and actuate a control device to cause a locking mechanism of the lock to move toward a first position (lock position, figures 1-7, see abstract and paragraphs 0004 and 0117-0123). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the system and method as taught by Hu in the system as disclosed by Modi et al. for the purpose of monitoring the status of each window pane in order to change sensor's mode from one mode to another mode among stay home mode, away mode, arm mode or disarm mode.
As per claim 35, refer to claim 21 above.

Response to Arguments
Applicant's arguments filed October 05, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claim 14, recites “a sensor device of a plurality of sensor devices disposed on a plurality of panes of a window” and Modi et al. does not. Examiner does not agree.  As shown in Figure 1A and paragraphs 0041-0045, Modi et al. clearly shows and discloses a window (100) includes a plurality of panels in a form of four glasses (114) one or more sensors (71, 72) mounted closer to the window glass (114) at positions (102, 104, 105, 106) of the window (100) for sensing opening event.  Therefore, the rejection is set forward.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
December 12, 2022